Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 19 October 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My Dear Mary
					Washington 19th October 1823
				
				The Miss Cottringers have just called on me and inform me that their Mother went to Philadelphia yesterday Morning from whence she is to return in a week—As this will be an excellent opportunity for your return I shall wish you to come home with her at the time mentioned as I find that the accounts of the sickness are very much exaggerated—You will find her at Mr. J. Dugan’s between Spruce and thirteenth Streets if you send to inquire—The three Girls are to be married very soon to Miss Graham Brent and Fairfax and Harriet blushed very prettily when I mentioned and looked quite conscious—Mrs. Thompson is sick at Poughkeepsie and will not come on yet—Ellen left Mrs. Smiths Shawl on board the Steam boat at New Castle and I dont know what to do about it will you ask Mr J Hopkinson to enquire of the Capt it was left in the closet where the Ladies wash and we wrote to the Capt about at the half way house to French Town—We are to have a most brilliant winter and it is to begin immediately and to last until May—Tell Elizabeth I yet hope she will relent and pass some time with us—Adieu I have no time for more than that I am yours affectionately
				
					L. C. Adams
				
				
					I wish Mr. Hopkinson could ascertain what the lowest price would be for that Carriage at Lucas’s always taking ours in part payment which values at 200 Dollars and without Harness Mrs. Monnier was to send a small Box for me which I beg you to bring.
				
			